Citation Nr: 0710467	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a T6 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to October 1971 and from August 1982 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The Board observes that evidence of record demonstrates that 
the veteran has lumbosacral and left lower extremity pain 
with motion of the thoracolumbar spine.  See April 2003 
treatment report by Dr. Miller.  Additionally, the February 
2003 VA examiner diagnosed the veteran as having degenerative 
disc disease of the lumbar spine; no etiological opinion was 
provided.  An October 1997 RO rating decision denied direct 
service connection for chronic low back sciatic pain.  
However, the issue of whether the veteran's current lumbar 
spine disability and any left lower extremity disability are 
related to or aggravated by his service-connected residuals 
of a T6 compression fracture has yet to be considered.  Under 
such circumstances, the Board will refer this issue to the RO 
for its consideration.


FINDINGS OF FACT

1. Prior to September 26, 2003, the veteran's residuals of a 
T6 compression fracture are manifested by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability, muscle spasms, interrupted sleep, decreased 
mobility, and objective evidence of painful motion, 
tenderness, and limitation of thoracolumbar spine motion with 
forward flexion of the thoracolumbar spine limited to 32 
degrees; there is no competent evidence of ankylosis of the 
thoracolumbar spine or the entire spine or neurologic 
abnormalities

2. As of September 26, 2003, the veteran's residuals of a T6 
compression fracture are manifested by subjective complaints 
of pain, difficulty standing and sitting, fatigability, 
muscle spasms, interrupted sleep, decreased mobility, and 
objective evidence of painful motion, tenderness, and 
limitation of thoracolumbar spine motion with forward flexion 
of the thoracolumbar spine limited to 32 degrees; there is no 
competent evidence of ankylosis of the thoracolumbar spine or 
the entire spine or neurologic abnormalities


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
residuals of a T6 compression fracture prior to September 26, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5291 (prior to September 26, 2003).

2. The criteria for a 40 percent evaluation, and no higher, 
for residuals of a T6 compression fracture have been met as 
of September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with December 2002 and September 
2004 letters sent to the veteran.  The September 2004 letter 
explained that in order to substantiate a claim for an 
increased evaluation the evidence must document a worsening 
of the veteran's service-connected disability.  Both letters 
further explained that if the veteran provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies, 
employers, or private doctors, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim.  Finally, the December 2002 letter essentially 
notified, and the September 2004 letter expressly notified, 
the veteran of the need to submit any pertinent evidence in 
his possession.  

The Board notes that the December 2002 letter was sent to the 
veteran prior to the June 2003 rating decision; however, the 
September 2004 letter, which contained notice regarding the 
evidence needed to substantiate the veteran's increased 
evaluation claim, was not.  Nevertheless, the Board finds 
that any timing defect with respect to notice regarding this 
element was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided to 
the veteran in September 2004 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and gave the veteran ample opportunity to respond with 
additional evidence and argument.  Moreover, the Board finds 
that the veteran already had actual knowledge of what was 
necessary to substantiate his claim as evidenced by the 
arguments advanced by his representative in the March 2007 
informal hearing presentation.  The veteran's representative 
specifically contended that residual symptoms support a 
higher evaluation than the one currently assigned the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant).  

The veteran was not provided notice regarding the evidence 
and information necessary to establish an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, such error is nonprejudicial to the veteran 
because the Board is granting an increase with respect to the 
veteran's claim.  Notice regarding the effective date may 
therefore be provided prior to the implementation of this 
grant.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, the veteran has 
been afforded ample opportunity to respond to such notice, 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder, as well as relevant VA treatment records and 
private treatment records from the veteran's chiropractor, 
T.M.  The Board notes that the veteran was also provided a VA 
examination in conjunction with his claim for the specific 
purpose of rating his current level of disability.  

The Board observes that the veteran stated concern in the 
October 2003 notice of disagreement regarding the lack of 
review of medical records from a particular VA physician.  
The veteran indicated that this physician treated him at the 
Indianapolis VA Medical Center (MC); no dates were provided.  
The RO conducted appropriate searches of the veteran's VA 
medical records; however, there was no current treatment at 
the Indianapolis VAMC.  Moreover, medical records from this 
VA physician were associated with the claims folder.  Such 
records were dated March through April 2000.  In an increased 
rating claim, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, evidence of current symptomatology cannot be based 
on these records because the veteran did not file his 
increased rating claim until December 2002.  Nevertheless, 
the Board has reviewed these records in conjunction with this 
appeal.  See 38 C.F.R. §§ 4.1, 4.2 (2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently service-connected for residuals of a 
T6 compression fracture, evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5291 
(prior to September 26, 2003), effective March 13, 2000.  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27.  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  In the present case, the veteran's 
residuals of a T6 compression fracture are most analogous to 
disabilities of the dorsal spine, which prior to September 
26, 2003, were rated under Diagnostic Code 5291.

Substantive changes were made to the schedular criteria for 
evaluating disabilities of the spine by regulatory amendment 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (2003).  
Because this change took effect during the pendency of the 
veteran's appeal, both the former and the revised criteria 
will be considered in evaluating the veteran's service-
connected residuals of a T6 compression fracture.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002).

Prior to September 26, 2003, Diagnostic Code 5291 provided a 
maximum 10 percent evaluation for moderate or severe 
limitation of motion of the dorsal spine.  An additional 10 
percent was assignable for demonstrable deformity of 
vertebral body.  

The amended criteria provided that all back disabilities 
listed in Diagnostic Codes 5235 to 5243 be rated using the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  Under the General Rating Formula, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion for 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

A. Entitlement to an Increased Evaluation Prior to September 
26, 2003

For the period of this appeal prior to September 26, 2003, 
the Board finds that the veteran is not entitled to an 
evaluation in excess of 20 percent.  In this regard, the 
Board notes that the veteran is receiving the maximum 
schedular evaluation under the applicable rating criteria.  
Specifically, he is receiving a 10 percent evaluation for 
moderate or severe limitation of motion, as well as an 
additional 10 percent for a demonstrable deformity of 
vertebral body.  

The veteran states that the actual impairment of his service-
connected residuals of a T6 compression fracture is not 
accurately reflected by the criteria of Diagnostic Code 5291.  
However, the Board has considered the applicability of other 
criteria related to the dorsal spine in effect prior to 
September 26, 2003, and concludes that the veteran does not 
meet the criteria for a higher evaluation under these other 
diagnostic codes.  Entitlement to an evaluation in excess of 
20 percent is available under Diagnostic Code 5288 for 
unfavorable ankylosis of the dorsal spine or under Diagnostic 
Code 5286 for ankylosis of the spine.  There is no competent 
medical evidence that the veteran has ankylosis in any part 
of his spine.  38 C.F.R. § 4.71a (in effect prior to 
September 26, 2003)  Additionally, entitlement to a higher 
evaluation under Diagnostic Code 5285, residuals of a 
fracture of a vertebra, is not appropriate because the 
competent evidence does not demonstrate that the veteran's T6 
compression fracture involves the spinal cord, requires a 
neck brace, or leaves the veteran bedridden.  Id.

Finally, the veteran contends that he should receive a higher 
evaluation based on subjective complaints of pain with 
repetition and fatigue.  The Board recognizes that in rating 
musculoskeletal disabilities with regard to limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, higher compensation is not warranted under 
these provisions because the veteran is currently rated at 
the highest percentage for limitation of motion of the dorsal 
spine.  The provisions of 38 C.F.R. § 4.40 do not apply when 
a veteran is already rated at the maximum rating for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

B. Entitlement to an Increased Evaluation as of September 26, 
2003

For the same reasons as discussed above, the Board finds that 
the veteran is not entitled to an evaluation in excess of 20 
percent for residuals of a T6 compression fracture as of 
September 26, 2003, under the old rating criteria.  See 
Kuzma, supra (VA will apply both the former and the revised 
criteria as of the effective of the amended regulation unless 
specifically provided otherwise).  This does not, however, 
end the inquiry.  

After careful consideration of the applicable laws and 
regulations, as well as the evidence of record, the Board 
concludes that the veteran is entitled to an evaluation of 40 
percent, and no higher, for residuals of a T6 compression 
fracture as of September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (applies to vertebral fracture 
or dislocation).  In this regard, the Board notes the 
veteran's residuals of a T6 compression fracture are 
manifested by subjective complaints of pain, difficulty 
standing and sitting, fatigability, muscle spasms, 
interrupted sleep, and decreased mobility.  In addition, 
there is objective evidence of painful motion, tenderness, 
and limitation of thoracolumbar spine motion with forward 
flexion of the thoracolumbar spine limited to 32 degrees.  
There is no evidence, however, of ankylosis of the 
thoracolumbar spine or the entire spine or neurologic 
abnormalities.

An April 2003 treatment report from the veteran's 
chiropractor, Dr. Miller, reflects complaints of remittent 
pain and spasms of the mid-thoracic spine and episodic 
torticollis.  Similarly, at his February 2003 VA examination, 
the veteran complained of thoracic spine pain at T6-T7 with 
increased pain during bending and lifting and flare-ups 
during repetitive movement and fatigue.  Both the February 
2003 VA examiner and Dr. Miller noted pain on palpation.  
However, Dr. Miller indicated the presence of muscle 
hypertonicity, while the VA examination report notes no spasm 
of paravertebral muscles.

Regarding range of motion testing, Dr. Miller noted the 
veteran as having forward flexion from zero to 32 degrees, 
extension from zero to 10 degrees, left lateral flexion from 
zero to 20 degrees, right lateral flexion from zero to 18 
degrees, and left and right lateral rotation from zero to 20 
degrees.  Lumbosacral pain was noted during forward flexion, 
and lumbosacral and left lower extremity pain was noted 
during extension.  The veteran was diagnosed as having severe 
remittent thoracic hyperkyphosis, spine pain, and muscle 
spasms, with occasional torticollis.

The February 2003 VA examination report also provided range 
of motion testing, and such results show that the veteran had 
forward flexion from zero to 75 degrees, extension from zero 
to 15 degrees, left and right lateral flexion from zero to 25 
degrees, and left and right lateral rotation from zero to 30 
degrees (noted as normal).  The VA examiner noted no spasm of 
paravertebral muscle or radiation of pain; however, the 
veteran's range of motion was observed as painful and 
limited.

The Board does not find any reason why the range of motion 
results of the February 2003 VA examination should be 
afforded more weight than those reported in Dr. Miller's 
April 2003 treatment report.  Therefore, with consideration 
of the range of motion results of the April 2003 treatment, 
the Board finds that the evidence warrants entitlement to a 
40 percent evaluation for residuals of a T6 compression 
fracture.  See 38 C.F.R. § 4.3 (all reasonable doubt will be 
resolved in the veteran's favor).  In this regard, the Board 
observes that the veteran's forward flexion is limited to 32 
degrees.  Under Note (4), the Board is required to round this 
value to the nearest five degrees.  The veteran's forward 
flexion is therefore limited to 30 degrees for VA purposes 
and thus meets the criteria for a 40 percent disability 
evaluation under 38 C.F.R. § 4.71a.  

The evidence of record, however, does not demonstrate 
entitlement to a rating in excess of 40 percent.  In this 
regard, the Board again observes that there is no evidence of 
ankylosis of the thoracolumbar spine or the entire spine.  
Thus, a higher evaluation is not warranted under the General 
Rating Formula.

The Board will not assess entitlement to an increased rating 
under any of the provisions dealing with intervertebral disc 
syndrome because this disorder has not been suggested or 
diagnosed.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board acknowledges the veteran's statements that VA 
should evaluate his service-connected disability based on its 
risk and overall impact.  Specifically, the veteran contends 
that he is entitled to a higher evaluation because he must 
avoid lifting above his head, bending, falling, running, or 
any other activity causing jarring.  Such activities increase 
his risk for more serious injury.  However, the purpose of 
the Rating Schedule is not to evaluate how the veteran's 
service-connected disability might create more serious 
impairment.  Rather, the focus is on the extent to which the 
veteran's service-connected disability adversely affects his 
present ability to function under the ordinary conditions of 
daily life.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.10 (2006).

The Board has also reviewed the arguments set forth by the 
veteran's representative in the March 2007 informal hearing 
presentation.  Specifically, the veteran's representative 
contends that the veteran is entitled to a new VA examination 
because, although the February 2003 VA examination notes that 
the veteran's range of motion is limited by pain, it does not 
provide measurement for such limitation pursuant to DeLuca, 
supra.  Generally, a remand would be in order under such 
circumstances without additional sufficient evidence in the 
record.  However, in the present case, a remand for a new VA 
examination is not necessary.  The Board is granting the 
veteran the highest maximum rating under the General Rating 
Formula for spine disabilities based on range of motion of 
the thoracolumbar spine without evidence of ankylosis.  
Therefore, even with consideration of additional limitation 
of motion due to pain, the veteran would not be entitled to a 
rating in excess of 40 percent because there is no evidence 
of ankylosis of the thoracolumbar spine or the entire spine.  

The Board has also considered whether separate evaluation for 
neurological disability is warranted.  However, no such 
disability is shown.  A July 2002 VA medical record notes 
that the veteran denied any numbness, tingling, or weakness, 
and that his pedal pulses were 2+ bilaterally.  Sensation in 
the extremities was noted as normal.  Similarly, the February 
2003 VA examination report indicates that the veteran 
reported no radiation of pain to the lower extremities.  
Following an examination, the VA examiner noted that there 
was no radiation of pain.  Although the veteran indicated in 
an April 2003 written statement that a physician had found 
evidence of nerve blockage with lack of reflex response in 
his left foot, the Board observes that no such medical 
evidence is of record, including evidence prior to December 
2002, the date the veteran filed this claim.  As the Board 
cannot accept the veteran's statements as competent, it finds 
that there is no competent evidence of a neurologic 
disability prior to September 26, 2003.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (veteran as a lay person is 
not competent to provide evidence regarding diagnosis or 
etiology).  Thus, under the current evidence of record, the 
Board finds that the veteran is not entitled to a separate 
rating under Note (1) of the General Rating Formula.

The Board notes that an April 2003 treatment report by Dr. 
Miller indicates that the veteran experiences pain in his 
lumbosacral spine and left lower extremity with movement of 
his thoracolumbar spine.  However, there is no indication 
that such pain, or any accompanying disability, is 
etiologically related to his T6 compression fracture.  
However, given the April 2003 findings, the Board has 
referred this issue to RO for appropriate development and 
consideration as noted above.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected residuals of a T6 
compression fracture present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's 
residuals of a T6 compression fracture do not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a T6 compression fracture prior to 
September 26, 2003, is denied.

An evaluation of 40 percent, but not greater, for a T6 
compression fracture is granted as of September 26, 2003.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


